 

Exhibit 10.36







 

Orange County Rescue Mission

The Grilled Cheese Truck

Cooperation Agreement

 

This Cooperation Agreement (hereinafter referred to as the “Agreement”) is made
and entered into as of the 30 day of March 2015, by and between Orange County
Rescue Mission, Inc. a California non-profit corporation, with offices at One
Hope Drive, Tustin, California 92782 (hereinafter referred to as “OCRM”), and
The Grilled Cheese Truck, Inc. a for-profit corporation with offices at 151 N
Nob Hill Rd #321, Plantation, FL 33324 (hereinafter referred to as “TGCT”).

 

Recitals

 

A.          OCRM is an organization that seeks to minister the love of Jesus
Christ to the Least, the Last and the Lost (hereinafter referred to as the
“Clientele”) of the communities in and around Southern California (hereinafter
referred to as the “Territory”), through the provision of assistance in the
areas of guidance, counseling, education, job training, shelter, food, clothing,
health care and independent living communities (hereinafter referred to as the
“Mission Statement”).

 

B.           OCRM desires to enter into certain affiliation agreements with
local businesses and organizations in the Territory that wish to partner with
OCRM to help OCRM fulfil its Mission Statement in the Territory.

 

C.           TGCT desires to develop a community outreach focus, and is willing
and able to provide an opportunity to serve the needs of OCRM through the
provision of job training and job placement for OCRM’s Clientele.

 

D.          OCRM and TGCT desire and intend to enter into a formal relationship
in order to better cooperate in their respective organizations to serve the
communities within the Territory by their respective efforts to fulfil the
Mission Statement.

 

E.           TGCT shall continue as an autonomous organization subject to all of
the laws of the State of California.

 

F.           OCRM and TGCT desire to describe as a part of this Agreement the
mutual accountability they have to each other as they work together to carry out
the common principles contained in the Mission Statement.

 

Now, Therefore, the parties hereto agree to the following terms and conditions.

 

Terms and Conditions of Agreement

 

1.          Scope of Ministry and Services.

 

1.1           TGCT acknowledges and understands by this Agreement that it is
joining a long-standing ministry to the Clientele initiated by OCRM in 1965 and
more recently extended into the Territory by OCRM, working toward the
fulfillment of the common charitable purpose expressed in the Mission Statement.
As such, TGCT hereby recognizes that, subject to its obligation under California
law to maintain the requisite level of control, direction and supervision over
its own resources, OCRM, through its President, the Executive Leadership Team of
OCRM and its management staff, shall continue to provide coordinated leadership
to TGCT as it relates to their activities as described in this Agreement.




-1-

 



 

1.2           The specific services that each party is to provide related to
this Cooperation Agreement hereunder shall be in accordance with Exhibit “A”
attached hereto and incorporated herein by this reference (hereinafter referred
to as the “Scope of Services”). The Scope of Services may be amended from time
to time by the written agreement of the parties, but any such amendment shall
only be effective if signed by both parties.

 

2.          Governance Model. TGCT agrees to carry on its programs and
activities related to this Agreement in a cooperative manner with OCRM and the
other OCRM affiliates. Such activities will be conducted in accordance with this
Agreement. OCRM acknowledges that TGCT is legally and morally responsible for
the use of its funds and the fulfillment of its services in regard to its
shareholders. In the event TGCT determines that the carrying on of any specific
activities hereunder could cause TGCT to be in violation of such obligations,
TGCT will immediately notify OCRM in writing of such concern. In the event OCRM
and TGCT are unable to cooperatively address and resolve TGCT’s concern in that
regard, including revising all or part of the program(s) and/or activities
giving rise to the concern, TGCT may withdraw from that part of any such program
and/or activity that it believes may cause it to be in violation of its
obligations to shareholders. In the event the parties are unable to otherwise
resolve the matter, the provisions of Section 7 shall apply.

 

3.          Mutual Accountability and Transparency in Relationship. OCRM and
TGCT hereby commit themselves to an ongoing working relationship for the benefit
of serving the Mission Statement in the Territory, in accordance with the Scope
of Services, through mutuality of obligations and transparency, subject to the
terms of this Agreement.

 

3.1           OCRM’s Obligations to Affiliate. OCRM agrees that, during the full
term of this Agreement, it will:

 

3.1.1 Adhere to, operate in compliance with, and maintain fidelity to the
Statement of Faith described on Exhibit “B” attached hereto and incorporated
herein by this reference;

 

3.1.2 Research and investigate the specific conditions and circumstances under
which the Clientele is living in the Territory, and enable and engage in
meaningful strategic planning for the effective service to the Clientele;

 

3.1.3 In cooperation with TGCT and all of the other OCRM affiliates, develop
annual plans, including financial budgets and strategic priorities, for each
calendar year to deliver such service to the Clientele in compliance with the
provisions of this Agreement;

 

3.1.4 Provide information and data on a regular and timely basis to enable TGCT
to undertake support of the Clientele in accordance with this Agreement and to
educate its shareholders and constituents as to the needs of the Clientele;

 

3.1.5 Maintain accurate accounting of any funds received by OCRM from TGCT in
relationship to any shared programming initiatives between OCRM and TGCT,
including the timely provision of adequate reports of the work and the
expenditures of OCRM so as to permit TGCT to faithfully report to its
constituents;

 

3.1.6 Provide coordination amongst and between OCRM and all of its affiliates
that support the Clientele so that the best methods possible for permitting
truth, integrity and transparency in fundraising are facilitated and coordinated
within the Territory in the name of OCRM and in support of the Mission
Statement;

 

3.1.7 In consultation with all of the OCRM affiliates, provide resources,
experience and expertise as available to support the work of TGCT in its efforts
to support the Clientele in accordance with this Agreement; and

 

-2-

 

  

3.1.8           In cooperation with Cooperative Organization, provide training
to representatives of TGCT concerning the provision of services by TGCT
hereunder and concerning volunteer recruitment and training.

 

3.2           Cooperative Organization’s Obligations to OCRM. TGCT agrees that,
during the full term of this Agreement, it will:

 

3.2.1           Not operate in a manner that would be reasonable deemed to be a
violation of the Statement of Faith described on Exhibit “B” attached hereto and
incorporated herein by this reference;

 

3.2.2           Use its reasonable endeavours to motivate, mobilize and educate
its constituents throughout the Territory so that it will identify with and
become more involved in assisting the Clientele, through monetary and
non-monetary personal support; and

 

3.2.3           So far as the Leadership of TGCT decides it is appropriate and
acceptable, provide financial support for the Clientele in the Territory, as
well as for the functioning of the OCRM administrative and service efforts from
which TGCT receives a benefit.

 

3.2.4           TGCT shall distribute to OCRM, no later than thirty (30) days
following the quarterly periods ending March 31, June 30, September 30 and
December 31 during the term of this Agreement, Fifty Percent (50%) of the Net
Proceeds of TGCT’s operations pursuant to this Agreement. The term “Net
Proceeds” as used herein shall be determined as described on Exhibit “C”
attached hereto and incorporated herein by this reference.

 

4.          Grant of License.

 

4.1           In and for consideration of the stipulations, limitations and
covenants of the respective parties hereto, OCRM hereby grants to TGCT the
royalty-free, non-exclusive license and right to use, during the term of this
Agreement: (i) the names “INLAND EMPIRE RESCUE MISSION” and/or “TEMECULA
MURRIETA RESCUE MISSION”; (ii) and the trademarks, logos, and symbols of OCRM
(items (i) and (ii) shall hereafter be collectively referred to as the “OCRM
Intellectual Property”). TGCT’s rights to use the OCRM Intellectual Property
shall be limited to the Territory, and shall not include the right to grant the
use of OCRM Intellectual Property to any other third party without the express
written permission of OCRM.

 

4.1.1           TGCT recognizes and acknowledges OCRM’s exclusive right and
title in and to the use of the OCRM Intellectual Property and agrees, at all
times, not to do or suffer to be done any act or thing which will in any way
impair the rights of OCRM in and to such OCRM Intellectual Property. It is
further understood that by the license granted to it hereunder, TGCT shall not
acquire, and shall not claim any right, title or interest adverse to OCRM in the
OCRM Intellectual Property.

 

4.1.2           Upon the termination of the rights of TGCT to use any of the
OCRM Intellectual Property by means of a revocation or termination of this
Agreement or the license granted by the terms of this Section 4, TGCT agrees
that it will immediately cease and desist from any further use of the OCRM
Intellectual Property and, to the extent OCRM may determine necessary, assign to
OCRM any and all rights and goodwill associated with the OCRM Intellectual
Property that may have accrued to TGCT during the term of this Agreement.

 

4.1.3           TGCT acknowledges and agrees that its license to use the OCRM
Intellectual Property granted by the terms of this Section 4 is conditioned upon
the requirement that TGCT abide by and adhere to the guidelines set forth in the
OCRM Corporate Identity Manual regarding the use of OCRM’s trademarks, logos,
and symbols, which TGCT acknowledges it has received and understood as of the
date of this Agreement.

 

-3-

 

  

4.1.4           OCRM shall have the right to terminate this Agreement pursuant
to the terms and conditions of Section 7 hereof if TGCT fails to comply with the
terms of this Section 4.

 

4.2           In and for consideration of the stipulations, limitations and
covenants of the respective parties hereto, TGCT hereby grants to OCRM the
royalty-free, non-exclusive license and right to use, during the term of this
Agreement: (i) the names “THE GRILLED CHEESE TRUCK” and/or “GRILLED CHEESE
TRUCK”; (ii) and the trademarks, logos, and symbols of TGCT (items (i) and (ii)
shall hereafter be collectively referred to as the “TGCT Intellectual
Property”). OCRM’s rights to use the TGCT Intellectual Property shall be limited
to the Territory, and shall not include the right to grant the use of TGCT
Intellectual Property to any other third party without the express written
permission of TGCT.

 

4.2.1           OCRM recognizes and acknowledges TGCT’s exclusive right and
title in and to the use of the TGCT Intellectual Property and agrees, at all
times, not to do or suffer to be done any act or thing which will in any way
impair the rights of TGCT in and to such TGCT Intellectual Property. It is
further understood that by the license granted to it hereunder, OCRM shall not
acquire, and shall not claim any right, title or interest adverse to TGCT in the
TGCT Intellectual Property.

 

4.2.2           Upon the termination of the rights of OCRM to use any of the
TGCT Intellectual Property by means of a revocation or termination of this
Agreement or the license granted by the terms of this Section 4, OCRM agrees
that it will immediately cease and desist from any further use of the TGCT
Intellectual Property and, to the extent TGCT may determine necessary, assign to
TGCT any and all rights and goodwill associated with the TGCT Intellectual
Property that may have accrued to OCRM during the term of this Agreement.

 

4.2.3           OCRM acknowledges and agrees that its license to use the TGCT
Intellectual Property granted by the terms of this Section 4 is conditioned upon
the requirement that OCRM abide by and adhere to the guidelines set forth in the
TGCT Corporate Identity Manual regarding the use of TGCT’s trademarks, logos,
and symbols, which OCRM acknowledges it has received and understood as of the
date of this Agreement.

 

4.2.4           TGCT shall have the right to terminate this Agreement pursuant
to the terms and conditions of Section 7 hereof if OCRM fails to comply with the
terms of this Section 4.

 

5.          Term of Agreement. Unless otherwise terminated as described
hereunder, the initial term of this Agreement shall be three (3) years, which
shall automatically be extended for additional terms of three (3) years each,
unless either party provides written notice of termination of this Agreement to
the other party in accordance with the provisions of Section 7 hereof.

 

6.          Non-Employee Status/Workers Compensation Insurance.

 

6.1           The parties hereto agree that volunteer participants are
fulfilling specific requirements for volunteer experience, and therefore the
participants are not to be considered employees or agents of either OCRM or TGCT
for any purpose, including employee benefit programs. TGCT is at all times
responsible for the care of their own volunteer participants, including causing
such volunteer participants to execute a Volunteer Release Form in substantially
the same form as attached hereto as Exhibit “D” and incorporated herein by this
reference.

 

6.2           Each party to this Agreement shall provide and maintain Workers’
Compensation insurance, including Employer’s Liability insurance, as required
under the laws of the State of California for any employees that they might
employ. In addition, each party shall provide and maintain at its own expense a
program of insurance covering its activities and operations hereunder. Such
program of insurance shall include, but not be limited to, comprehensive general
liability and professional liability.

 

-4-

 

  

7.          Termination of Affiliation. The Board of Directors of either OCRM or
TGCT shall each have the right, at any time, to terminate this Agreement, and
the affiliation established by it, by giving not less than sixty (60) days prior
written notice to the other party of such termination (except as otherwise
delineated herein), which notice shall include a description of the reason for
the termination, and which shall be sent to the other party in accordance with
Section 8 hereof.

 

8.          Notices. All notices, requests, demands, reports, statements and
other communications to be made pursuant to this Agreement shall be in writing
and shall be deemed to have been duly given on the date of service if served
personally on the party to whom notice is to be given, or on the second day
after mailing if mailed to the party to whom notice is to be given, by first
class mail, registered or certified, postage prepaid, and properly addressed as
follows:

 

  To OCRM: Mr. Jim Palmer, President     One Hope Drive     Tustin, California
92782         With a Copy to: Christopher Ferebee, General Counsel     One Hope
Drive     Tustin, California 92782         To TGCT: Mr. Al Hodges, CEO     151 N
Nob Hill Rd #321     Plantation, FL 33324

 

Either party may change its address for purposes of this Agreement by giving the
other party written notice of the new address in the manner set forth above.

 

9.          Insurance. During the full term of this Agreement, TGCT shall
maintain a policy of commercial general liability insurance (sometimes known as
“broad form comprehensive general liability insurance”) insuring TGCT against
liability for bodily injury, property damage (including loss of use of property)
and personal injury arising out of the operation, use or occupancy of the TGCT
business on the OCRM premises, or the storage of TCGT property or vehicles on
the OCRM premises. TGCT shall cause OCRM to be named as an additional insured
under such policy. The initial amount of such insurance shall be one million
dollars ($1,000,000) per occurrence and shall be subject to periodic increases
based on inflation, increased liability awards, recommendations of OCRM’s
professional insurance advisers and other relevant factors. The liability
insurance obtained by TGCT under this Section 9 shall (i) be primary and
non-contributing; and (ii) contain cross-liability endorsements. The amount and
coverage of such insurance shall not limit TGCT’s liability nor relieve TGCT of
any other personal obligations under this Agreement. OCRM may also obtain
comprehensive public liability insurance in an amount, and with coverage
determined by OCRM, insuring OCRM against liability arising out of ownership,
operation, use or occupancy of the OCRM’s premises. The policy obtained by OCRM
shall not be contributory and shall not provide primary insurance.

 

10.         Indemnity. TGCT shall indemnify OCRM against and hold OCRM harmless
from any and all costs, claims, liability or damages (collectively, “Damages”)
related to: (i) TGCT’s use of OCRM premises; (ii) the conduct of TGCT’s business
or anything else done or permitted by OCRM to be done in or about OCRM’s
premises, including any contamination of the premises or any other property
resulting from the presence or use of Hazardous Substances caused or permitted
by TGCT; (iii) any breach or default in the performance of TGCT’s obligations
under this Agreement; or (iv) any misrepresentation or breach of warranty by
TGCT under this Agreement. As a material part of the consideration to OCRM under
this Agreement, TGCT assumes all risk of damage to property, of injury to
persons in or about OCRM’s premises arising from any cause, and TGCT hereby
waives all claims in respect thereof against OCRM, except for any claim arising
out of OCRM’s gross negligence or willful misconduct or OCRM’s breach of default
in the performance of its obligations under this Agreement.

 

-5-

 

  

Notwithstanding the indemnity obligations of TGCT with respect to Hazardous
Substances, TGCT shall, at its sole cost and expense, promptly take all actions
required by any federal, state or local agency.

 

11.         Mediation and Arbitration. Except as otherwise provided herein, in
the event either party to this Agreement believes the other party to be in
breach under the terms or conditions of this Agreement, that party shall give
the other party written notice of the purported breach including a description
of the claimed breach. The party to whom notice is so given shall have thirty
(30) days after receipt of such written notice within which to cure any default
or breach if such default or breach is subject to cure. If such default or
breach is not cured within such thirty-day period, or if such claimed breach is
not subject to cure, then any controversy, dispute or claim arising out of or
relating to this Agreement, or the breach hereof, shall be submitted to binding
mediation and arbitration under the auspices of, and in accordance with, the
then existing rules of the Institute for Christian Conciliation, a division of
Peacemaker Ministries, 1537 Avenue D, Suite 352, Billings, Montana 59102
(telephone 406-256-1583). Any costs or expenses incurred as a result of such
mediation and arbitration proceedings shall be borne as determined by the
arbitrators.

 

12.         Integration. This Agreement contains the entire understanding of the
parties with respect to the matters covered herein. This Agreement supersedes
any and all agreements, representations, promises, or understandings, either
oral or written, between the parties hereto with regard to the matters covered
herein. Each party to this Agreement acknowledges that no representations,
inducements, promises, or agreements, orally or otherwise, have been made by any
party, or anyone acting on behalf of any party, which are not embodied herein,
and that no other agreement, statement, or promise not contained in this
Agreement shall be valid or binding. No waiver or modification of any provision
of this Agreement shall be valid unless in writing and signed by all parties to
this Agreement. No waiver of any breach shall be deemed a waiver of any
subsequent breach. If any provision of this Agreement is held to be invalid or
unenforceable, the remaining provisions shall not be affected.

 

13.         Counterparts. This Agreement may be executed in one or more
counterparts each of which shall be deemed an original, but all of which
together shall constitute but one and the same instrument that may be
sufficiently evidenced by one counterpart.

 

14.          Partial Invalidity. In the event that a clause of this Agreement
shall be invalid and/or unenforceable, the validity and enforceability of the
remaining portion of this Agreement shall remain unaffected.

 

///

 

//

 

/

 

In Witness Whereof, the parties have duly executed this Agreement as of the date
first written above.

 

ORANGE COUNTY RESCUE MISSION, INC.   THE GRILLED CHEESE TRUCK, INC.          
By: /s/ Jim Palmer   By: /s/ Al Hodges   Jim Palmer, President     Al Hodges,
CEO

 

-6-

 

  

EXHIBIT “A”

Scope of Services

 

1.Commissary Operations For the purpose of this Agreement, the term “commissary”
will apply, but is not limited to, all internal and/or external activities for
the purpose of supporting one or more mobile food trucks.

 

1.1OCRM agrees to provide the following:

 

1.1.1Space within a permitted commercial kitchen for the preperation of food.

1.1.2Fifteen cubic feet of refrigerated storage space and minimal freezer space.

1.1.3Wash area and equipment for the washing of food truck.

1.1.430 cubic feet of dry storage area for food ordered from outside vendors.

1.1.5Vetting and credentials for two TGCT company staff.

1.1.6Access to wireless network for TGCT company business.

1.1.7Two unpaid interns (Students) with a priority towards veterans to assist
with food preperation.

1.1.8Two unpaid interns (Students) with a priority towards veterans to assist
with food loading.

1.1.9Proof of safe food handling certificates for OCRM kitchen staff.

1.2.0Drain system to drain waste from food truck.

1.2.1Proof of commercial kitchen certification by OCHCA.

1.2.2Desk and access for a computer.

1.2.3Use of oven, stove, and grill.

1.2.4Use of commercial dish washing system.

 

1.2TGCT agrees to provide the following:

 

1.2.1Kitchen Supervisor to oversee TGCT kitchen operation & ordering.

1.2.2Small kitchen appliances needed for food preperation.

1.2.3Containers and cart to be used to transport food from kitchen to truck.

1.2.4Standard operation procedures for food preperation.

1.2.5Proof of safe food handling certificates for TGCT company staff.

1.2.6Specialized equipment including: 20qt mixer, sheet pans, slicer, cutting
boards.

 

2.Mobile Food Truck Operations For the purpose of this Agreement the term
“mobile food truck operations” will apply, but is not limited to, all internal
and/or external activities for the purpose of operating one or more mobile food
trucks in Orange County.

 

2.1OCRM agrees to provide the following:

 

2.1.1Two unpaid interns (Students) with a priority towards veterans to assist
with food truck operations on a rotating basis with a minimum assignment of 90
days.

2.1.2Fresh water supply for food truck tanks.

2.1.3Resonable security for food truck when stored overnight.

 

-7-

 

  

2.2TGCT agrees to provide the following:

 

2.2.1Licensed food truck.

2.2.2Paid staff including a truck manager and cashier.

2.2.3Standard operation procedures for food preperation.

2.2.4Point of sale system and appropriate access.

2.2.5Business license.

2.2.6Ordering and payment of all food & supplies.

2.2.7Purchase of fuel and propane.

2.2.8Part time Administrative Assistant for report generating and distribution.

 

3.Relationship Building, Marketing, Administration For the purpose of this
Agreement the term “relationship building, marketing, administration” will
apply, but is not limited to, all internal and/or external activities for the
purpose of supporting one or more mobile food trucks.

 

3.1OCRM agrees to provide the following:

 

3.1.1Paid booking & social media coordinator.

3.1.2Unpaid interns (Student) to assist with booking & social media.

3.1.3OCRM will solicit booking opportunities from business partners.

3.1.4Drop Box and access for shared documents.

 

3.2TGCT agrees to provide the following:

 

3.2.1Standard operation procedures for event booking.

3.2.2Accounting and tax services.

3.2.3Monthly financial reports.

3.2.4General administrative oversite.

 

-8-

 

  

EXHIBIT “B”

Statement of Faith

 

We believe that the scripture of the Holy Bible from Genesis through Revelation,
according to the “original manuscripts” that are verbally and fully inspired by
God, that they are inerrant in the original writings, and they are the supreme
and final authority of God.

 

We believe in one God, Father Almighty, in Jesus Christ, His only begotten Son,
our Lord, and in the Holy Spirit, three in one.

 

We believe that Jesus Christ was conceived by the Holy Spirit and born of the
Virgin Mary.

 

We believe that Jesus Christ was crucified, died and was buried.

 

We believe that on the third day after His crucifixion, Jesus Christ rose again,
bodily, from the dead for the redemption of our sins that we, through faith,
will have eternal life.

 

We believe that Jesus Christ ascended into Heaven and is now sitting on the
right hand of God, making intercession for us.

 

We believe that the Holy Spirit is to reprove the world of sin, righteousness
and judgment, and guide us into all truths and abide with us always.

 

We believe that Jesus Christ shall come again with a shout, with the voice of
the Archangel and trumpet of God and receive us unto Himself and where He is,
there we may be also.

 

We believe in the eternal separation from God for the unsaved.

 

-9-

 

  

EXHIBIT “C”

Determination of Net Proceeds

 

 

  1st Yr. Monthly Avg (Single Truck)  $41,667            Unit Revenue      Yr.
1     OCRM Truck Avg Ticket  $13.65     OCRM Truck Avg Tickets/Hr   21     OCRM
Truck Avg Sales Hrs/Day   6     OCRM Truck Avg Sales Per Day  $1,736     OCRM
Truck Avg Tickets Per Day   127.19     OCRM Work Days/Month   24     OCRM Truck
Rev per month  $41,667      Average Hrly. Volume  $289     Annualized  $500,000 
   Annual Gross Revenue Target  $500,000     Month 1  $30,000     Month 2 
$35,000     Month 3  $35,000     Month 4  $40,000     Month 5  $45,000     Month
6  $45,000     Month 7  $45,000     Month 8  $45,000     Month 9  $45,000    
Month 10  $45,000     Month 11  $45,000     Month 12  $45,000 

 

       Annual   Monthly     Revenue Target         $500,000   $41,667      GOGS 
    30%       $12,500    30.0% Gross Profit               $29,167    70.0%
Expense                           Commission   1.3%       $542    1.3%    Credit
Card   0.8%       $333    0.8%    Advertising %   3.0%       $1,250    3.0%   
Advertising Minimum  $1,000                    Menus   0.7%       $292    0.7%
   Signage   0.3%       $125    0.3%    License & Permits   0.9%       $375  
 0.9%    Labor            $12,000    28.8%    Percent   24.00%                  
Base  $12,000                    Truck Expense  $3,000        $3,000    7.2%   
Royalty   0.0%       $0    0.0%    Misc.   2.0%       $833    2.0% Total
Expense               $18,750    45.0%                          Net Profit
(EBITDA)   25.0%  $125,000   $10,417      

 

-10-

 

  

EXHIBIT “D”

Volunteer Release Form

 

ORANGE COUNTY RESCUE MISSION VOLUNTEER INFORMATION FORM AND VOLUNTEER WAIVER,
HOLD HARMLESS AND INDEMNIFICATION AGREEMENT

 

Form Approved April 3, 2012

 

By signing this Volunteer Waiver, Hold Harmless and Indemnification Agreement, I
understand and agree to the following terms and conditions related to
volunteering my services to the Orange County Rescue Mission, Inc., which shall
apply as well to any interaction or activities I may have related to the staff,
volunteers clients or residents of its affiliate organizations (Double R Ranch,
Orange County Rescue Mission, Inc., Operation OC, Temecula Murrieta Rescue
Mission, Corona Norco Rescue Mission, Inland Empire Rescue Mission Inc., or
others as the case may be) (collectively, the “Organization”).

 

1.I recognize that as a volunteer I represent the Organization to the public. I
accept the responsibility for this status and will conduct myself in a
professional manner. I will be drug-free and sober when conducting business as a
representative of this Organization.

 

2.I will not participate in and will report any and all instances of any sort of
harassment, exploitation, and/or intimidation. I will work to maintain an
atmosphere of physical and emotional safety for everyone associated with the
Organization, including but not limited to, employees, volunteers, clients and
visitors.

 

3.I agree to maintain the confidentiality of all volunteers, clients, and donors
about whom I have personal and identifying information.

 

4.I agree to honor the commitment length and frequency of service that I make to
the Organization. I agree to provide as much advance notice as is possible in
the event that I will be absent from my volunteer shift. I agree to update my
personal information and emergency information as changes occur.

 

5.I am aware that as a volunteer I expose myself to potential hazards which
include but are not limited to: kitchen accidents, cuts, burns, back injury from
lifting, car accidents, property damage or injury to others in car accidents,
falls, muggings, etc. Potential hazards have been explained to me. I am
voluntarily participating in this service with the knowledge of the potential
hazards involved and hereby agree to accept any and all risks of injury.

 

6.I agree that my assignees, heirs, distributees, guardians and other legal
representatives will not make a claim against, or sue for injury or damage
resulting from the negligence or other acts, howsoever caused, by any employee,
agent, or volunteer contractor of the Organization as a result of my
participation as a volunteer. I hereby release the Organization from all
actions, claims, or demands that I, my assignees, heirs, guardians and legal
representatives now have or may hereafter have for injury resulting from my
participation as a volunteer.

 

7.If my volunteer service includes driving an automobile, I acknowledge that I
have both a valid drivers’ license necessary for the type of vehicle I am
operating and an automobile liability insurance policy as required by state law.
I agree to maintain my license and insurance in good standing for my entire
tenure as a volunteer for the Organization. I am knowledgeable of and agree to
abide by local and state traffic laws. I agree not to drive while under the
influence of alcohol and/or other intoxicating substances.

 

-11-

 

  

8.It is the policy of the Organization that employees and volunteers must treat
all people with the utmost dignity and respect regardless of whether they are an
employee, client, patient, or from the private sector. The Organization has no
tolerance for employee, client, or patient abuse. Any such act of abuse is
grounds for immediate dismissal pending an investigation and may result in
termination from volunteering. If there is suspicion of abusive conduct by a
fellow employee or volunteer, the Human Resource Department must be informed of
the situation without delay. All elder abuse, child abuse, and domestic violence
must be reported immediately to the county authorities. I have been oriented to
the mandatory reporting aspects of my position with the Organization and will
abide by the mandatory reporting laws of the State of California. I further
acknowledge that if am ever deemed, in the discretion of the Organization, to
act in a manner contrary to this policy, that my volunteer position may be
terminated. I have read and understand the abuse policy and will abide by all
the rules of this policy.

 

9.All records will be confidential. Only those persons directly involved in the
patient’s/client’s care will have access. Records, lab reports and any other
patient identifiable information will be secured from general view. Phone calls
will be made with auditory privacy. Information of a confidential nature will
not be left on answering machines or with a person not specifically named by the
patient as authorized to receive the information. All staff will be oriented to
keep patient/client specific information confidential when discussing
patient/client care in public areas.

 

10.I acknowledge that it is imperative for the Organization to keep accurate
administrative records relating to volunteer services performed on behalf of the
Organization. As such, I agree to sign in as directed at the commencement of my
volunteer service on any given day, and to sign out at the termination of such
service on any given day, and to note my area of service to the Organization.

 

11.I acknowledge that my position as a volunteer for the Organization is of
vital importance to the Organization and its ability to conduct its business to
the highest standards. Likewise, however, I acknowledge that my position as a
volunteer is a privilege extended to me by the Organization, and not a right,
and therefore my position may be terminated at any time, and for any reason, at
the discretion of the Organization without any liability whatsoever to me
related to such termination. It is understood and agreed upon by the
Organization and the undersigned that the relationship being entered into is one
of volunteerism and not employment; that both parties agree there will be no
payment or fringe benefits which may be enjoyed by regular employees; that
either party may terminate the volunteer services at any time, with or without
cause and without prior notice; and that volunteers are not permitted to
disclose any form of confidential information relating to clients, donors or
staff of the Organization.

 

12.I acknowledge that I have not been arrested or convicted of a crime listed in
the Sex Offender Registration Act of California Penal Code Sections 290 (c), and
667.5(c) and that I am not listed as such on the Megan’s Law Database:
http://www.meganslaw.ca.gov/.

 

13.I hereby grant the Organization full consent and authorization to publish and
display any quotes or stories, as well as photographs, video or film in which I
appear. It is further agreed that the Organization may use such material for, or
in, visual displays mounted on its vehicles, any exhibitions, displays, Internet
web pages, social media networks or publications for the purpose of
communication to supporters and partners of the Organization and the general
public, provided that the Organization is credited when such material is used or
printed.

 

-12-

 

  

14.I have carefully read this agreement and fully understand its contents. I am
aware that this is a release of liability and I sign it of my own free will.

 

       Signature of Volunteer   Date             Printed Name of Volunteer    

 

 

 

-13-

--------------------------------------------------------------------------------



